Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 1 of 6




                  EXHIBIT D
              Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 2 of 6


       Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL
   ADMINISTRATIVE REGION OF THE PEOPLE'S REPUBLIC OF CHINA THE
  BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF
             THE PEOPLE'S REPUBLIC OF CHINA (CAP 2101)
                                                Laws of Hong Kong


Laws of Hong Kong > Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL
ADMINISTRATIVE REGION OF THE PEOPLE'S REPUBLIC OF CHINA


THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE
REGION OF THE PEOPLE'S REPUBLIC OF CHINA (CAP 2101)
Table of Contents

This instrument was not given a chapter number in the Loose-leaf Edition of the Laws of Hong Kong. Because of
the design of the BLIS, an unofficial "chapter" number is assigned to this instrument in the database for
identification purposes.This will enable users to carry out a search restricted to a particular instrument represented
by its "chapter" number.
THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF THE PEOPLE'S REPUBLIC
OF CHINA *
(Adopted at the Third Session of the Seventh National
People's Congress on 4 April 1990
Promulgated by Order No. 26 of the President of the
People's Republic of China on 4 April 1990
Effective as of 1 July 1997)
CONTENTS
Preamble
Chapter I General Principles
Chapter II Relationship Between the Central Authorities and the Hong Kong Special Administrative Region
Chapter III Fundamental Rights and Duties of the Residents
Chapter IV Political Structure
Section 1 The Chief Executive
Section 2 The Executive Authorities
Section 3 The Legislature
Section 4 The Judiciary
Section 5 District Organizations
Section 6 Public Servants
Chapter V Economy
Section 1 Public Finance, Monetary Affairs, Trade, Industry and Commerce
Section 2 Land Leases
Section 3 Shipping
Section 4 Civil Aviation
Chapter VI Education, Science, Culture, Sports, Religion, Labour and Social Services
Chapter VII External Affairs
Chapter VIII Interpretation and Amendment of the Basic Law
Chapter IX Supplementary Provisions
Annex I Method for the Selection of the Chief Executive of the Hong Kong Special Administrative Region
Annex II Method for the Formation of the Legislative Council of the Hong Kong Special Administrative Region and
Its Voting Procedures
Annex III National Laws to be Applied in the Hong Kong Special Administrative Region
              Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 3 of 6
                                                                              Page 2 of 37
     Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF THE
    PEOPLE'S REPUBLIC OF CHINA THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIV....

____________________________________________________________________________________________
Note:
* Please also see-
a. Decision of the National People's Congress on the Basic Law of the Hong Kong Special Administrative Region of
the People's Republic of China (Adopted at the Third Session of the Seventh National People's Congress on 4 April
1990) (Chapter 2104); and
b. Decision of the Standing Committee of the National People's Congress on the English Text of the Basic Law of
the Hong Kong Special Administrative Region of the People's Republic of China (Adopted on 28 June 1990)
(Chapter 2105)

Preamble

Preamble
Hong Kong has been part of the territory of China since ancient times; it was occupied by Britain after the Opium
War in 1840. On 19 December 1984, the Chinese and British Governments signed the Joint Declaration on the
Question of Hong Kong, affirming that the Government of the People's Republic of China will resume the exercise
of sovereignty over Hong Kong with effect from 1 July 1997, thus fulfilling the long-cherished common aspiration of
the Chinese people for the recovery of Hong Kong.
Upholding national unity and territorial integrity, maintaining the prosperity and stability of Hong Kong, and taking
account of its history and realities, the People's Republic of China has decided that upon China's resumption of the
exercise of sovereignty over Hong Kong, a Hong Kong Special Administrative Region will be established in
accordance with the provisions of Article 31 of the Constitution of the People's Republic China, and that under the
principle of "one country, two systems", the socialist system and policies will not be practised in Hong Kong. The
basic policies of the People's Republic of China regarding Hong Kong have been elaborated by the Chinese
Government in the Sino-British Joint Declaration.
In accordance with the Constitution of the People's Republic of China, the National People's Congress hereby
enacts the Basic Law of the Hong Kong Special Administrative Region of the People's Republic of China,
prescribing the systems to be practised in the Hong Kong Special Administrative Region, in order to ensure the
implementation of the basic policies of the People's Republic of China regarding Hong Kong.

1

    Chapter I General Principles

    Article 1 The Hong Kong Special Administrative Region is an inalienable part of the People's Republic of
    China.

2

    Article 2 The National People's Congress authorizes the Hong Kong Special Administrative Region to exercise
    a high degree of autonomy and enjoy executive, legislative and independent judicial power, including that of
    final adjudication, in accordance with the provisions of this Law.

3

    Article 3 The executive authorities and legislature of the Hong Kong Special Administrative Region shall be
    composed of permanent residents of Hong Kong in accordance with the relevant provisions of this Law.

4
               Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 4 of 6
                                                                               Page 7 of 37
      Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF THE
     PEOPLE'S REPUBLIC OF CHINA THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIV....


     Article 23 The Hong Kong Special Administrative Region shall enact laws on its own to prohibit any act of
     treason, secession, sedition, subversion against the Central People's Government, or theft of state secrets, to
     prohibit foreign political organizations or bodies from conducting political activities in the Region, and to prohibit
     political organizations or bodies of the Region from establishing ties with foreign political organizations or
     bodies.

24

     Chapter III Fundamental Rights and Duties of the Residents

     Article 24 Residents of the Hong Kong Special Administrative Region ("Hong Kong residents") shall include
     permanent residents and non-permanent residents.

     The permanent residents of the Hong Kong Special Administrative Region shall be:


     (1) Chinese citizens born in Hong Kong before or after the establishment of the Hong Kong Special
     Administrative Region;


     (2) Chinese citizens who have ordinarily resided in Hong Kong for a continuous period of not less than seven
     years before or after the establishment of the Hong Kong Special Administrative Region;


     (3) Persons of Chinese nationality born outside Hong Kong of those residents listed in categories (1) and (2);


     (4) Persons not of Chinese nationality who have entered Hong Kong with valid travel documents, have
     ordinarily resided in Hong Kong for a continuous period of not less than seven years and have taken Hong
     Kong as their place of permanent residence before or after the establishment of the Hong Kong Special
     Administrative Region;


     (5) Persons under 21 years of age born in Hong Kong of those residents listed in category (4) before or after
     the establishment of the Hong Kong Special Administrative Region; and


     (6) Persons other than those residents listed in categories (1) to (5), who, before the establishment of the Hong
     Kong Special Administrative Region, had the right of abode in Hong Kong only.


     The above-mentioned residents shall have the right of abode in the Hong Kong Special Administrative Region
     and shall be qualified to obtain, in accordance with the laws of the Region, permanent identity cards which state
     their right of abode.


     The non-permanent residents of the Hong Kong Special Administrative Region shall be persons who are
     qualified to obtain Hong Kong identity cards in accordance with the laws of the Region but have no right of
     abode.

25

     Article 25 All Hong Kong residents shall be equal before the law.
               Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 5 of 6
                                                                               Page 8 of 37
      Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF THE
     PEOPLE'S REPUBLIC OF CHINA THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIV....

26

     Article 26 Permanent residents of the Hong Kong Special Administrative Region shall have the right to vote
     and the right to stand for election in accordance with law.

27

     Article 27 Hong Kong residents shall have freedom of speech, of the press and of publication; freedom of
     association, of assembly, of procession and of demonstration; and the right and freedom to form and join trade
     unions, and to strike.

28

     Article 28 The freedom of the person of Hong Kong residents shall be inviolable.

     No Hong Kong resident shall be subjected to arbitrary or unlawful arrest, detention or imprisonment. Arbitrary or
     unlawful search of the body of any resident or deprivation or restriction of the freedom of the person shall be
     prohibited. Torture of any resident or arbitrary or unlawful deprivation of the life of any resident shall be
     prohibited.

29

     Article 29 The homes and other premises of Hong Kong residents shall be inviolable. Arbitrary or unlawful
     search of, or intrusion into, a resident's home or other premises shall be prohibited.

30

     Article 30 The freedom and privacy of communication of Hong Kong residents shall be protected by law. No
     department or individual may, on any grounds, infringe upon the freedom and privacy of communication of
     residents except that the relevant authorities may inspect communication in accordance with legal procedures
     to meet the needs of public security or of investigation into criminal offences.

31

     Article 31 Hong Kong residents shall have freedom of movement within the Hong Kong Special Administrative
     Region and freedom of emigration to other countries and regions. They shall have freedom to travel and to
     enter or leave the Region. Unless restrained by law, holders of valid travel documents shall be free to leave the
     Region without special authorization.

32

     Article 32 Hong Kong residents shall have freedom of conscience.

     Hong Kong residents shall have freedom of religious belief and freedom to preach and to conduct and
     participate in religious activities in public.

33
               Case 3:18-cr-00465-MMC Document 69-5 Filed 09/25/19 Page 6 of 6
                                                                               Page 9 of 37
      Chapter 2101 THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION OF THE
     PEOPLE'S REPUBLIC OF CHINA THE BASIC LAW OF THE HONG KONG SPECIAL ADMINISTRATIV....


     Article 33 Hong Kong residents shall have freedom of choice of occupation.

34

     Article 34 Hong Kong residents shall have freedom to engage in academic research, literary and artistic
     creation, and other cultural activities.

35

     Article 35 Hong Kong residents shall have the right to confidential legal advice, access to the courts, choice of
     lawyers for timely protection of their lawful rights and interests or for representation in the courts, and to judicial
     remedies.

     Hong Kong residents shall have the right to institute legal proceedings in the courts against the acts of the
     executive authorities and their personnel.

36

     Article 36 Hong Kong residents shall have the right to social welfare in accordance with law. The welfare
     benefits and retirement security of the labour force shall be protected by law.

37

     Article 37 The freedom of marriage of Hong Kong residents and their right to raise a family freely shall be
     protected by law.

38

     Article 38 Hong Kong residents shall enjoy the other rights and freedoms safeguarded by the laws of the Hong
     Kong Special Administrative Region.

39

     Article 39 The provisions of the International Covenant on Civil and Political Rights, the International Covenant
     on Economic, Social and Cultural Rights, and international labour conventions as applied to Hong Kong shall
     remain in force and shall be implemented through the laws of the Hong Kong Special Administrative Region.

     The rights and freedoms enjoyed by Hong Kong residents shall not be restricted unless as prescribed by law.
     Such restrictions shall not contravene the provisions of the preceding paragraph of this Article.

40

     Article 40 The lawful traditional rights and interests of the indigenous inhabitants of the "New Territories" shall
     be protected by the Hong Kong Special Administrative Region.

41

     Article 41 Persons in the Hong Kong Special Administrative Region other than Hong Kong residents shall, in
